Concurring Opinion
Garrard, J.
I agree that the judgment of the trial court should be affirmed.
The crucial question, as observed by the majority, is whether the evidence was sufficient to establish Pettigrew’s knowledge of the presence of the contraband drugs.
Pettigrew’s girl friend testified that Pettigrew disposed of the drugs by putting them in the wastebasket in the kitchen. Pettigrew elected to testify and as a part of his account of the occurrence stated that he had never been in the kitchen during the entire time in question. However, one of the arresting officers had seen him in the kitchen with his girl friend moments before the officers entered the house.
From this sequence of evidence, the jury was able to reasonably infer that Pettigrew was lying about his movements and that the reason for his doing so was occasioned by his guilty knowledge of the presence of the drugs in the kitchen area. See, e.g., Hinshaw v. State (1897), 147 Ind. 334, 47 N.E. 157; Perfect v. State (1923), 197 Ind. 401, 141 N.E. 52.
Note.—Reported at 328 N.E.2d 236.